DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in an interview with Greg Munchinsky on 10 December 2021, and received on 13 December 2021.

The application has been amended as follows:
Please cancel claim 2.
Please replace claims 1, 3, 7, 9, and 11 with the following:
1. (Currently Amended) An ultrasonic body tissue detecting device, comprising:


processing circuitry configured to:
acquire two-dimensional data in a transmitting direction of the ultrasonic signal and in a scanning direction perpendicular to the transmitting direction of the ultrasonic signal based on echo signals acquired at a plurality of positions along a surface of the sample;
form two-dimensional echo image data using the two-dimensional data;
perform a spatial frequency conversion of the two-dimensional echo image data two-dimensionally into a depth direction defined by the transmitting direction of the ultrasonic signal and into a horizontal direction perpendicular to the depth direction;
for each of a plurality of determining positions, calculate a spatial frequency distribution based on the two-dimensional data centering on the determining position; and
determine whether each of the determining positions is muscular tissue or subcutaneous tissue based at least in part on a difference between a distribution of a frequency component in the depth direction and a distribution of a frequency component in the horizontal direction of the spatial frequency distribution, wherein the difference is a difference between the frequency components at two points of which a spatial frequency in the depth direction is identical to a spatial frequency in the horizontal direction in the spatial frequency distribution.

3. (Currently Amended) The ultrasonic body tissue detecting device of claim [[2]] 1, wherein the processing circuitry is further configured to determine whether each of the determining positions is muscular tissue or subcutaneous tissue based at least in part on an integrated value obtained by integrating the difference between the frequency components at the two points in the depth direction and the horizontal direction.

7. (Currently Amended) A method of ultrasonically detecting body tissue, comprising:
transmitting an ultrasonic signal into a body of a sample and receiving an echo signal of the ultrasonic signal;
acquiring two-dimensional data in a transmitting direction of the ultrasonic signal and in a scanning direction perpendicular to the transmitting direction of the ultrasonic signal based on echo signals acquired at a plurality of positions along a surface of the sample; 

performing a spatial frequency conversion of the two-dimensional echo image data two-dimensionally into a depth direction defined by the transmitting direction of the ultrasonic signal and into a horizontal direction perpendicular to the depth direction; 
for each of a plurality of determining positions, calculating a spatial frequency distribution based on the two-dimensional data centering on the determining position; and
determining whether each of the determining positions is muscular tissue or subcutaneous tissue based at least in part on a difference between a distribution of a frequency component in the depth direction and a distribution of a frequency component in the horizontal direction of the spatial frequency distribution, wherein the difference is a difference between the frequency components at two points of which a spatial frequency in the depth direction is identical to a spatial frequency in the horizontal direction in the spatial frequency distribution.

9. (Currently Amended) A non-transitory computer readable medium storing an ultrasonic body tissue detecting program configured to cause a computer to execute processing to determine body tissue to be detected based on an echo signal acquired by transmitting an ultrasonic signal into a body of a sample, the computer, when executing the ultrasonic body tissue detecting program of the non-transitory computer readable medium, being caused to:
acquire two-dimensional data in a transmitting direction of the ultrasonic signal and in a scanning direction perpendicular to the transmitting direction of the ultrasonic signal based on echo signals acquired at a plurality of positions along a surface of the sample; 
form two-dimensional echo image data using the two-dimensional data;
perform a spatial frequency conversion of the two-dimensional echo image data two-dimensionally into a depth direction defined by the transmitting direction of the ultrasonic signal and into a horizontal direction perpendicular to the depth direction; 
for each of a plurality of determining positions, calculate a spatial frequency distribution based on the two-dimensional data centering on the determining position; and
determine whether each of the determining , wherein the difference is a difference between the frequency components at two points of which a spatial frequency in the depth direction is identical to a spatial frequency in the horizontal direction in the spatial frequency distribution.

11. (Currently Amended) The ultrasonic body tissue detecting device of claim [[2]] 1, wherein the processing circuitry is further configured to:
detect an angle difference between the transmitting direction of the ultrasonic signal and the depth direction using the spatial frequency distribution, and
calculate a distribution of amplitude in the depth direction and a distribution of the amplitude in the horizontal direction based on the angle difference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-15 are allowed over the cited prior art because:
No references, or reasonable combination thereof, could be found which disclose, or suggest determining whether each of the determining positions is muscular tissue or subcutaneous tissue based at least in part on a difference between a distribution of a frequency component in the depth direction and a distribution of a frequency component in the horizontal direction of the spatial frequency distribution, wherein the difference is a difference between the frequency components at two points of which a spatial frequency in the depth direction is identical to a spatial frequency in the horizontal direction in the spatial frequency distribution.
The closest prior art found was Non-Patent Literature: “Tendinopathy Discrimination by Use of Spatial Frequency Parameters in Ultrasound B-Mode Images” to Bashford et al. “Bashford”, and U.S. Patent Application Publication No. 2015/0221092 to Mega et al. “Mega”.
Bashford teaches obtaining B-mode ultrasound images (See Page 609, Section: Procedures) of tendon and converting the images into a two-dimensional (2D) spatial frequency spectrum (See Fig. 2, right image, and Fig. 2 captions).  From the 2D spatial frequency spectrum, spatial frequency parameters (See Table 1) can be extracted to distinguish tendon tissue in an ultrasound image (Page 609, left column).  However, Bashford does not teach distinguishing tissue based at least in part on a difference between a distribution of a frequency 
Mega similarly discloses performing a spatial frequency conversion of the two-dimensional echo image data, and to calculate a spatial frequency distribution based on the two- dimensional data centering on a determining position.  Mega discloses converting two dimensional image data into a two dimensional spatial frequency image to delineate the structure (i.e. boundary) and orientation of biological fibrous tissue, in this case collagen, but can be applied to other fibrous tissue such as muscle.  However, Mega does not teach distinguishing tissue based at least in part on a difference between a distribution of a frequency component in the depth direction and a distribution of a frequency component in the horizontal direction of the spatial frequency distribution, wherein the difference is a difference between the frequency components at two points of which a spatial frequency in the depth direction is identical to a spatial frequency in the horizontal direction in the spatial frequency distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/            Examiner, Art Unit 3793  

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793